Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 09/21/2022 have been fully considered but they are not persuasive.
The applicant argues that Yahuhiro does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Yahuhiro (figures 7-10) discloses a display device as claimed including a plurality of first portions of a plurality of the first bypass portions is provided in a layer identical to a layer of the first straight line portion (portions of the straight line portion 47 above and below the insulating layer 57; figure 10), a plurality of second portions of the plurality of first bypass portions is provided in a layer different from the layer of the first straight line portion (the layers in 62 that contact line 47; figure 10), and the plurality of first portions of the plurality of the first bypass portions and the plurality of second portions of the plurality of the first bypass portions are alternatingly arranged with one another in a plan view such that one of the plurality of first portions of the plurality of the first bypass portions (portions of the straight line portion 47 above and below the insulating layer 57; figure 10) is directly adjacent to two of the plurality of second portions of the plurality of the first bypass portions (the layers in 62 that contact line 47; figure 10) and one of the plurality of second portions of the plurality  of the first bypass portions (portions of the straight line portion 47 above and below the insulating layer 57; figure 10) is directly adjacent to two of the plurality of first portions of the plurality of the first bypass portions (portions of the straight line portion 47 above and below the insulating layer 57; figure 10).  The applicant should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yahuhiro (JP 2008-257191).
Regarding claim 1, Yahuhiro (figures 7-10) discloses a display device comprising: 
a substrate including a display region (see at least abstract); 
a through-hole (5A) passing through the display region; 
a plurality of first wiring lines (47) including a first straight line portion extending linearly along a first direction, and a first bypass portion wired while bypassing the through-hole; and 
a plurality of second wiring lines (48) wired in a layer different from a layer of the plurality of first wiring lines, and including a second straight line portion extending linearly along a second direction, and a second bypass portion wired while bypassing the through-hole, 
wherein the first straight line portion of the plurality of first wiring lines intersects with the second bypass portion of the plurality of second wiring lines when viewed from a thickness direction of the substrate (47 and 48), and 
the first bypass portion of the plurality of first wiring lines and the second bypass portion of the plurality of second wiring lines are wired in different regions from each other (figure 10),
a plurality of first portions of a plurality of the first bypass portions is provided in a layer identical to a layer of the first straight line portion (portions of the straight line portion 47 above and below the insulating layer 57; figure 10), 
a plurality of second portions of the plurality of first bypass portions is provided in a layer different from the layer of the first straight line portion (the layers in 62 that contact line 47; figure 10), and 
the plurality of first portions of the plurality of the first bypass portions and the plurality of second portions of the plurality of the first bypass portions are alternatingly arranged with one another in a plan view such that one of the plurality of first portions of the plurality of the first bypass portions (portions of the straight line portion 47 above and below the insulating layer 57; figure 10) is directly adjacent to two of the plurality of second portions of the plurality of the first bypass portions (the layers in 62 that contact line 47; figure 10) and one of the plurality of second portions of the plurality  of the first bypass portions (portions of the straight line portion 47 above and below the insulating layer 57; figure 10) is directly adjacent to two of the plurality of first portions of the plurality of the first bypass portions (portions of the straight line portion 47 above and below the insulating layer 57; figure 10).
Regarding claim 4, Yahuhiro (figures 7-10) discloses the plurality of first portions or the plurality of second portions of the plurality of first bypass portions is provided in a layer on a lower side relative to the first straight line portion.
Regarding claim 5, Yahuhiro (figures 7-10) discloses wherein a pitch between the plurality of first bypass portions is shorter than a pitch between a plurality of the first straight line portions.
Regarding claim 6, Yahuhiro (figures 7-10) discloses wherein the first wiring line is a signal line, the second wiring line is a scanning line, and the plurality of first wiring lines are formed in a layer on an upper side relative to the plurality of second wiring lines (47-48).
Regarding claim 7, Yahuhiro (figures 7-10) discloses wherein a hole frame portion (52) is defined at an outer peripheral portion of the through- hole, and each of the plurality of first bypass portions and corresponding ones of a plurality of the first straight line portions are connected in the hole frame portion (figure 8).  
Regarding claim 8, Yahuhiro (figures 7-10) discloses wherein the plurality of first portions of the plurality of first bypass portions and the plurality of second portions of the plurality of first bypass portions are located in different regions in a plan view (figures 8 and 10).  
Regarding claim 9, Yahuhiro (figures 7-10) discloses wherein the plurality of first wiring lines is a plurality of signal lines; the plurality of second wiring lines is a plurality of scanning lines; and the plurality of first portions of the first bypass portions and the plurality of second portions of the first bypass portions of the plurality of signal lines and a plurality of the second bypass portions of the plurality of scanning lines are arranged in mutually different regions in a plan view (figures 8 and 10).
  Regarding claim 10, Yahuhiro (figures 7-10) discloses wherein, as to each of the plurality of first wiring lines and corresponding ones of the plurality of second wiring lines, the first straight line portion and the second bypass portion include only one intersection point in a plan view (portions of the lines 47-48).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871